DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHO (US 2019/0206807, hereinafter, Cho.)
In regard to claims 1 and 9, in fig. 8, for example, Cho discloses a chip package, or semiconductor package, structure 100B (para [0053]), comprising:
a substrate 111 (para [0021]);
a first chip structure 120’ (para [0053]) and a second chip structure 130B over the substrate; and
an anti-warpage, or stiffener, bar 150B (para [0053]) over a first portion of the first chip structure and over a second portion of the second chip structure, wherein a width of the anti-warpage bar overlapping the second portion of the second chip structure is greater than a width of the anti-warpage bar overlapping the first portion of the first chip structure. 
Further more, regarding claim 9, Cho further discloses a molding compound, or encapsulant, 160 (para [0020]) surrounding the chips and the bar, wherein the anti-warpage bar is separated from a sidewall of the first chip structure by the molding layer. Fig. 8, for example.
Regarding claims 2 and 11, Cho further discloses wherein the anti-warpage bar is separated from the first chip structure and the second chip structure by an adhesive layer 161 (para [[0030], fig. 13.
Regarding claim 5, wherein the first chip structure comprises a plurality of semiconductor dies and a molding layer surrounding the plurality of semiconductor dies (para [0027].)
Regarding claim 6, Cho further discloses wherein a length of the second chip structure is greater than a length of the anti-warpage bar in a top view. Fig. 9.
Regarding claim 7, wherein the length of the anti-warpage bar is greater than a length of the first chip structure in the top view. Fig. 9.
Regarding claim 8, wherein a length of the anti-warpage bar is greater than a length of the second chip structure in a top view. Fig. 12.
Regarding claim 12, wherein a width of the adhesive layer overlapping the second chip structure is greater than a width of the adhesive layer overlapping the first chip structure. Figs. 5 and 7.
Regarding claim 13, wherein the molding layer covers a top surface of the anti-warpage bar. Fig. 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 1 above, and further in view of Chang rt al. (US 2018/0190596, hereinafter, Chang.)
Regarding claim 3, Cho discloses all of the claimed limitations as mentioned above. Cho also further discloses a third chip 130A, except the same bar is formed over the third chip as currently claimed.
Chang, in fig. 1, for example, discloses an analogous package including first, second, and third dies 125 (para [0012]) and a plate 180 which is capable of functioning as a stiffener. The plate further keeps the three dies stable together in a package as a whole. This is common in the art.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form the stiffener as taught in order to take the advantage.
Regarding claim 4, Chang further discloses wherein the anti-warpage bar continuously extends from the first chip structure through the second chip structure into the first chip structure. Fig. 1.
Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 9 above.
Regarding claim 10, Cho discloses all of the claimed limitations as mentioned above. Cho also discloses the shape of the stiffener as shown in figs. 5 and 9, except the exact shape as currently claimed. Nevertheless, the shape and dimension of the stiffener in this case may be modifies during a process of making it to fit into certain areas that is package allows. This is common in the art and it is not a critical feature as would be described in the current specification otherwise. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to modify the shape or dimension of the element in order to take the advantage.
Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho. 
	Regarding claims 14 and 20, similar to the discussion of claims 1, 9, 10 above, Cho discloses most of the limitations of the claim except the thickness of the die and the stiffener as currently claimed, lower than the top surface of the die, or the top surface of the bar is lower than the molding layer. However, the dimension of the stiffener is adjustable. See the discussion of claim 10.
 	Regarding claim 15, Cho further comprising:
an underfill layer between the first chip structure and the second chip structure, between the first chip structure and the substrate, and between the second chip structure and the substrate. Fig. 7.
Regarding claim 16, wherein the anti- warpage/stiffener bar is over the underfill layer between the first chip structure and the second chip structure. Fig. 8.
Regarding claim 17, Cho further comprising:
an adhesive layer 161 (para [0030]) between the anti-warpage bar and the first chip structure, and between the anti-warpage bar and the second chip structure. Fig. 8.
Regarding claim 18, Cho further comprising:
an underfill layer between the first chip structure and the second chip structure, between the first chip structure and the substrate, and between the second chip structure and the substrate; and
an adhesive layer 161 between the anti-warpage bar and the first chip structure, between the anti-warpage bar and the second chip structure, and between the anti-warpage bar and the underfill layer. Fig. 8.
Regarding claim 19, as discussed in claim 9 above, Cho further comprising:
forming a molding layer 160 surrounding the first chip structure, the second chip structure, and the anti-warpage bar. Fig. 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/               Primary Examiner, Art Unit 2814